Citation Nr: 1024275	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-07 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as 
secondary to service-connected type II diabetes.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION


The Veteran had active military service from January 1966 to 
January 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana, which denied a the benefit 
sought on appeal.  

In an August 2009 decision, the Board denied the claim of 
entitlement to service connection for sleep apnea as 
secondary to service-connected diabetes.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2010 Order, the Court granted 
the Joint Motion of the parties, vacated the Board's August 
2009 decision denying service connection for such disability, 
and remanded the matter for compliance with the terms of the 
Joint Motion. 

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC. VA will notify the Veteran if further action is required.


REMAND

Again, the Veteran's contention is that his sleep apnea is 
either caused or aggravated by his service-connected diabetes 
mellitus.  In July 2009, the Veteran submitted an article 
from the Chest Journal, entitled "The Association Between 
Sleep Obstructive Apnea Syndrome and the Complications of 
Diabetes Mellitus," dated October 24, 2006.  The article 
indicated, inter alia, that sleep apnea may contribute to 
diabetes complications.  In its August 2009 decision, the 
Board acknowledged that the Veteran had submitted a medical 
study in support of his claim and that its contents were 
suggestive of a relationship between diabetes and sleep 
apnea; however, the Board did not address whether it was 
required to refer such evidence to the AOJ and/or whether the 
Veteran had waived his right to have the evidence reviewed by 
the RO in accordance with 38 C.F.R. §  20.1304(c).  

Notably, there is no evidence contained in the claims file 
which suggests that the Veteran waived his right to have the 
AOJ consider the additional evidence.  Moreover, as the 
medical article submitted appears to highlight a causal 
relationship between sleep apnea and diabetes, the additional 
evidence is deemed pertinent (i.e., it relates to, or has a 
bearing on the appellate issue).  

Therefore, in light of the directive set forth in the 
February 2010 Joint Motion, the Board finds that it must 
remand the case for the RO's consideration of the additional 
evidence, and any other evidence submitted by the Veteran 
since the last statement of the case in February 2007.

The Board also finds that an addendum to the June 2006 VA 
examination should be obtained upon remand.  This opinion 
should specifically take in to account the medical 
treatise/article submitted by the Veteran which suggests a 
relationship between diabetes and sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1. The VA examiner who provided the June 
2006 opinion and found that the Veteran's 
sleep apnea was not caused by or the 
result of his service-connected diabetes, 
should be asked to review the claims 
folder and, in particular, the medical 
study provided by the Veteran (i.e., The 
Chest Journal, "The Association Between 
Sleep Obstructive Apnea Syndrome and the 
Complications of Diabetes Mellitus," 
dated October 24, 2006), and respond to 
the following: 

a. Whether it is at least as likely as not 
(at least a 50 percent probability) that 
the currently diagnosed sleep apnea is the 
result of the Veteran's service-connected 
diabetes mellitus; 

b. Whether it is at least as likely as not 
(at least a 50 percent probability) that 
the Veteran's service-connected diabetes 
mellitus aggravates (i.e., permanently 
worsened) the sleep apnea.  If aggravation 
is found, the degree of aggravation must 
be specifically identified.

Again, in rendering the opinion, the 
examiner should specifically comment upon 
the October 2006 article from the Chest 
Journal, which is contained in the claims 
file.   

If the June 2006 VA examiner is not 
available, the Veteran should be afforded 
another VA evaluation/opinion, as deemed 
necessary.  

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
sleep apnea, to include as secondary to 
diabetes mellitus, as based on all of the 
argument and evidence submitted since the 
last statement of the case in February 
2007, to include the VA 
examination/addendum requested above.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case, and given the 
opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



